Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of 4/22/22 amendment to the claims which was entered into the file.  Claims 5-24 are currently pending examination, claims 1-4 canceled by Applicant.

Claim Interpretation
Claims 9, 11, and 18 recite the limitation: "the castable consists essentially of...".  The Applicant's specification fails to provide a clear indication of what the basic and novel characteristics are. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at. See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites the limitation: “consolidated only by pressing within the mold;”.  Applicant directs attention to [0010],[0011], [0014], and [0023] for support, but the examiner is unable to observe a description of such exclusionary / negative subject matter, particularly directing to avoiding any / all forms of consolidation other than by pressing within the mold, within applicants original disclosure. Further, "Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion.” MPEP 2173.05(i).  
The other dependent claims do not cure the defects of the claims from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, and 16-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The combination of terms “comprising” and “only” in the recitation of “comprising only” in claims 13 and 16 are conflicting in terms of scope and thus renders the claim indefinite. The term “comprising” is open language allowing for what follows and more; whereas “only” would imply closed language limiting to specifically what follows and no more.  Thus it is indefinite as to which term controls and as to if the limitation is truly open or closed or if some subset thereof is closed.  The examiner additionally notes that in other claims (such as claims 10, 15, 19, and 23) “consisting of” has been recited, which is a proper way to express closed language, thus suggesting that by instead using “comprising only” the intention is to a scope that is not entirely closed otherwise “consisting of” would have been used here as well.  For purposes of examination “comprising only” will be interpreted as at least inclusive of open or closed scenarios.  
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5- 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al (US 4,127,629; hereafter Weaver) in view of Kinoshita et al (JPH04317466A; machine translation provided herein; hereafter Kinoshita).
Claim 5:  Weaver teaches a method of producing a silicon carbide-natured refractory block (silicon carbide body / rotor, etc ) (see, for example, abstract, col 2 lines 8-20, examples, claim 2), comprising
forming a castable block with a predetermined configuration (as dictated by the mold) cast by pouring a castable into a mold, the castable including silicon carbide of an amount greater than 50% by mass  (See, for example, abstract, claim 2,  col 3 lines 12-68).
calcining the castable block in the presence of oxygen and oxidizing at least a part of silicon carbide to be silicon oxide, to obtain the silicon carbide-natured refractory block (See, for example, abstract,  col 2 lines 16-20,  claim 2).
Weaver has taught SiC in combination with other refractories and the compatibility of the process with other oxides such as silicon and aluminum oxide (see, for example, col 5 lines 52-65), but does not explicitly teach one of the claimed components in combination with the SiC in the castable in an exemplary embodiment.  Kinoshita teaches a method of preparing silicon carbide sintered bodies (See, for example, abstract).  Kinoshita teaches wherein a combination of Al2O3 and SiO2 can be added to the castable SiC as they aid sintering and would allow for a reduction in sintering temperature, suppressed grain growth and improved densification (see, for example, abstract, [0012-0016], [0038]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated silicon and aluminum oxides into the castable as such components would predictably serve as sintering aids enhancing a reduction in sintering temperature, suppressed grain growth and improved densification.
Claim 6: Weaver further teaches the castable composition is poured into the mold and solidified therein to obtain the castable block (See, for example, col 2 lines 16-20, and example 2).
Claim 7: Weaver further teaches the castable composition is poured into and pressed within the mold (such as via application of pressure) to be consolidated (See, for example, col 3 lines 25-36). Kinoshita further teaches pressing of the SiC composition as the only means of consolidation to facilitate formation of the body as pressure acts as a driving force for sintering (See, for example, abstract,  [0024]).  
Claim 8: Weaver further teaches wherein the castable block is dried and thereafter heated in an oxygen atmosphere (See, for example, col 2  lines 16-20, col 5 lines 21-30, claim 2). 
Claims 9-12: Weaver further teaches wherein taking the entire body at 100% by mass the castable comprises / consists of silicon carbide at 50% mass or more, further silicon and aluminum oxide, and water (See, for example, claim 2, col 3 lines 1-20).  Kinoshita too teaches wherein the SiC composition consists preferably is from 70-99wt% and the aluminum and silicon oxides are 0.7-20wt% and 0.3 to 20wt% respectively (See, for example, [0011-0016].  Although not explicitly comprising / consisting of 86% by mass of SiC, further silicon and aluminum oxide, and water when considering the collective teachings such as claim 2 of Weaver to the formation of a SiC slip and [0011-0016] to solely a mixture of Sic with Al and Si oxides, wherein SIC is preferably 70-99wt% to ensure high rigidity and high heat resistance (See, for example, [0002], [0011]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a castable composition consisting of 70-99wt% SiC, al and si oxides, and water as such a combination would provide a predictable SiC-natured refractory block with high rigidity and heat resistance.  Although a range of 70-99 wt% is not explicitly 86% or more, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claims 13 and 15: refer to claims 5 and 9-12 wherein the castable comprises / consists of SiC, al and si oxides (all reading on granules), and water.  
Claim 14: refer to the rejection of claims 5 and 9-12 above, wherein Kinoshita taught  the SiC composition consists preferably is from 70-99wt% and the aluminum and silicon oxides are 0.7-20wt% and 0.3 to 20wt% respectively (See, for example, [0011-0016].  Although such a teaching is not explicitly at least 86% SiC, at least 3% Al2O3 and at least 4% SiO2, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated concentrations within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 16: refer to the rejections of claims 5, and 9-15 above.  Further wherein Weaver teaches the obtained silicon carbide-natured refractory block comprising a calcination coated layer comprising the silicon oxide (See, for example, abstract,  col 2 lines 16-20,  claim 2).
Claim 17: refer to the rejections of claim 5 and 16 above.
Claims 18-19: refer to the rejections of claims 9-12 and 16 above.
Claim 21: refer to the rejections of claims 7 and 16 above.
Claim 22: refer to the rejection of claim 21 and 14 above.
Claim 23 refer to the rejection of claim 21 and 9-12 above.

Claim(s) 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Kinoshita as applied to claims 16 and 21 above, and further in view of Bauer et al (US 5,851,460; hereafter Bauer).
Claims 20 and 24: Weaver in view of Kinoshita teach the method of claims 16 and 21 (above), wherein Weaver has taught formation of a calcination oxidation layer of the SiC in the castable / press- molded block (see, for example, Claim 2), but is silent as to the thickness of such a layer, so it does not explicitly teach a thickness as claimed.  Bauer teaches a method of enhancing high temperature resistance of ceramic bodies, further bodies comprising SiC (See, for example, abstract, col 1 lines 25-55, col 5 lines5-17,  claim 1, 13).   Bauer teaches wherein such enhancement is attributed to the formation of a thermally formed oxide, SiO2, by oxidizing the ceramic material starting from the surface of the formed body (See, for example, col 1 lines 35-40).  Bauer further teaches that the degree of protection is related to the thickness of the oxidized layer, and that preferably the thickness is at least 0.1 mm (See, for example, col 3 lines 3-7, and col 4 lines 20-23).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a thickness of the calcination coated layer of at least 0.1 mm as it would predictably enhance the bodies high temperature resistance and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Although such a thickness is not explicitly at least 0.5 mm thick, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated thickness within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976). 

Response to Arguments
Applicant’s amendments, filed 4/22/22, with respect to the previously applied 35 USC 112 (b) rejections of claims 6 and 7 are fully considered,  are persuasive, and have been withdrawn; however Applicant’s additional amendments have warranted additional 112 b rejections to be applied as described above. 
Applicant’s amendments, filed 4/22/22, with respect to Hiroshi have been fully considered and are persuasive.  Therefore the of 35 USC 102 rejections of claims 5, 6, and 8 over Hiroshi and the 35 USC 103 rejection of claim 7 over Hiroshi in view of Weaver has been withdrawn. 
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-incorporated Kinoshita and Bauer, as discussed in the rejections above.  Additionally with respect to arguments specifically directed to Weaver, the examiner notes that Weaver has taught distinct embodiments.  The applicant appears to direct arguments to Weavers use of a resin; however Weaver explicitly teaches alternative embodiments where no resin is required (See, for example, col 2 lines 16-20: “ In another method of strengthening (in contrast to the resin method) the green casting is heated… to a temperature sufficiently high to slightly oxidized the silicon carbide…” (parenthesis added). See too the difference between claim 1  (to the embodiment requiring the resin) and claim 2 (to the embodiment instead relying upon oxidation for strengthening, and no resin in the slip).  As such the examiner has relied upon the latter embodiment, and no resin is taught / required in said embodiment. 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712